DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 11, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 14, 31, 40, 41 and 44 were rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (J Mater Sci: Mater Med, 2015) in view of Turner et al. (J Nanomat, 2015), Secret et al. (Adv Health Mat, 2013) and Kuttan et al. (Pharm Biol, 2011). 
Williams et al. discloses nanoporous silica materials to which polysialic acid (polySia) has been bound (whole document, e.g., abstract). The rich surface chemistry of amorphous silica allows for versatility and the large pore volume of the mesoporous material can be employed for local and temporal drug delivery (p 124, col 2, ¶ 2). PolySia is non-immunogenic and has perfect biocompatibility as a substance produced naturally in the body and is highly water soluble and must be transformed into an insoluble substance such as by binding to the surface of a support to establish PolySia as a true material (p 125, col 1, ¶ 2). Nanoporous silica materials was prepared and derivatized using succinic anhydride (sections 2.6 and 2.7) or other chemistries (sections 2.5 and 2.8 – 2.12). The particle size was about 125 nm (p 125, col 2, ¶ 3), reading on the nanoentity of the instant claims.
The use of the silica nanoparticles for the delivery of monoclonal antibodies is not disclosed.
Turner et al. discloses that monoclonal antibodies are available for a range of diseases and are emerging as the fastest growing area of therapeutic drug development (whole document, e.g., abstract). Various inorganic particles with a wide variety of nanostructures tailored for specific drug delivery applications including the delivery of therapeutic mAbs are known (¶ bridging cols 1 and 2 on p 5). Among the advantages of such nanoparticles is that they allow for attachment of various mAbs and cytotoxic drugs, for high payload loadings and the mAbs can be trafficked into the cytosol or other cellular compartments to broaden the number of antigens the mAb could be designed to target (p 5 – 6). Loading of the mAb into the nanoparticles didn’t alter the mAb effector functional and prolonged the half-life of the mAb at the tumor site due to the sustained antibody release (p 6, col 2, ¶ 4). An example is given wherein mesoporous silica nanoparticles (MSNs) loaded with the drug doxorubicin that and a mesothelin specific antibody was administered to mice (p 7, col 1, ¶ 1). 
Secret et al. discloses that biodegradable porous silica nanoparticles that were functionalized with targeting antibodies and loaded with the hydrophobic anticancer drug camptothecin (whole document, e.g., abstract). The antibodies were grafted onto the surface us shown in scheme 1 using semicarbazide linker to allow for oriented attachment of the antibody using its carbohydrate side chain (p 719, col 2, ¶ 2), resulting in attachment of the targeting moiety via a linker. Camptothecin targets the nuclear enzyme DNA topoisomerase I but toxic manifestations following overexposure led to the abandonment of phase I and II clinical trials (p 718, col 2, ¶ 3). Nanoparticle vectorization of this drug is a promising route to avoid the drawbacks of this drug and biofunctionalization with an antibody for cell targeting (p 719, col 1). As shown in figure 3, the camptothecin was released in a sustained fashion from the particles with or without antibodies added for targeting. Cancer cells overexpressing the corresponding receptor for the antibody derivatized silica nanoparticles were killed and did not affect cells that did not express the receptor (p 724, col 1).
Kuttan et al. discloses that natural products have been an important source of chemotherapeutics and terpenoids (also known as terpenes; p 996, col 1, ¶ 1) have been shown to possess chemopreventative activities in animal models (p 995). The terpenoid taxol is estimated to have annual sales of over $1.8 billion (p 1003, col 2, ¶ 3). Terpenoids are ubiquitous in our diet but are considered relatively nontoxic and thus have potential to be used as cancer chemopreventive agents (p 996, col 1, ¶ 1). The rest of the article focuses on the terpenoids glycyrrhizic acid, urosolic acid, oleanolic acid, nomilin, andrographolide, limonene perillic acid and vernolide and the observed pharmaceutical activities of these compounds. Such activities include induction of apoptosis of tumor cells and prevention of the malignant transformation of normal cells (p 999, col 1, ¶ 4) or significant reduction in tumor mass in metastatic tumor bearing animals (p 1001, col 2, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate both monoclonal antibodies and a hydrophobic anticancer drug such as one of the terpenoids disclosed by Kuttan et al. into the silica nanoparticles of Williams et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because antibodies such as monoclonal antibodies can be attached to or loaded into silica nanoparticles for use as either a targeting agent or as a therapeutic agent. Loading of the agent as in Turner et al. results in the entrapment of the antibodies inside the nanoentity. Additional therapeutic agents such as anticancer camptothecin and/or one of the terpenoids disclosed by Kuttan et al. can also be loaded into the nanoparticles along with the antibody to provide additional therapeutic effects. The person of ordinary skill in the art can select the agent(s) to be loaded into and/or used for targeting of the therapeutic loaded silica nanoparticles as well as the therapeutic agent(s), such as a therapeutic mAb and drug such as one of the terpenoids disclosed by Kuttan et al. loaded into the silica nanoparticles. The semicarbazide linker of Secret et al. used for antibody attachment results in bonding of the targeting moiety via a linker as required by new claim 44.

Regarding the previously applied references used in the new grounds of rejection above, Applicants traverse on the grounds that Williams is generally directed to nanoporous silica materials to which polysialic acid has been bound but not does teach a nanoentity with an inner portion surrounded by an outer shell, let alone that a material such as antibody can be entrapped inside. Turner is directed to inorganic nanoparticles, excludes polymeric nanoparticles from further discussion and nowhere teaches or suggests the use of monoclonal antibodies in conjunction with polymeric nanoparticles. Secret does not teach or suggest that an antibody in entrapped inside.
These arguments are unpersuasive. Turner et al. and Secret et al. were relied upon to remedy the deficiency of Williams et al. not teaching the inclusion of antibodies that are entrapped inside the antibody and additional antibodies on the surface that act as the required targeting moiety respectively. The inner portion of the claimed nanoentity can have any structure and is not required to be a polymeric nanoparticle. The attached polysialic acid forms a shell around the inorganic silica particles into which, as taught by Turner et al., antibodies can be loaded. Turner et al. discloses loading of nanoparticles with antibodies resulted in sustained antibody release without altering mAb effector functionality. Secret et al. is not relied upon to teach internal localization of antibodies but that the hydrophobic anticancer drug camptothecin can be loaded into such particles and the use of surface attached antibodies for targeting purposes that read on the required targeting moiety. Camptothecin does not read on the amended requirement for the hydrophobic drug of amended claim 1. The newly applied Kuttan et al. reference is relied on to teach terpenoid/terpene anticancer agents that would have been obvious to use for the reasons discussed in greater detail above. Claims that discuss the bonding of the targeting moiety do reflect a product by process limitation as depending on the linker chemistry used, some of the functional groups used to form the linkage do not end up in the final linked product. 

Claim(s) 4 – 6, 17, 19, 20, 22 and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Turner et al., Secret et al. and Kuttan et al. as applied to claims 1, 14, 31, 40, 41 and 44 above, further in view of Liu et al. (Int J Nanomed, 2015). 
Williams et al., Turner et al., Secret et al. and Kuttan et al. are discussed above.
The use of tLyp-1 as a targeting moiety is not disclosed.
Liu et al. discloses that active tumor-targeted drug delivery systems have opened up a new area for traditional chemotherapy (p 1855). Dual targeting strategies have been explored to overcome the issues of drug resistance caused by high expression of P-glycoprotein while increasing the probability of tumor invasion and metastasis while inhibiting local tumor growth (p 1856, col 1, ¶ 1). The modular transmembrane protein neuropilin (NRP) is highly overexpressed on mammary cancer cells and tumor vessels and both NRP1 which is involved in angiogenesis and NRP2 which is involved in lymphangiogenesis could be targeted using the t-Lyp1 peptide (CGNKRTR; p 1856, col 1, ¶ 3). HMSN (hollow mesoporous silica nanoparticles) were prepared and then linked with polyethylene glycol (PEG) and tLyp-1 successively (p 1856, coll 2, ¶ 2). After amino functionalization of the HMSN, NHS-PEG-MAL (N-hydroxysuccinimide PEG maleimide) was introduced, then a thiol-end capped tLyp-1 peptide added to achieve the tHMSN particles (p 1857, ¶ bridging cols 1 and 2). The particles were loaded with the model hydrophobic drug doxorubicin and showed a biphasic release (p 1857, col 2, ¶ 3; p 1860, col 2, ¶ 1). As shown in figure 9, the drug loaded constructs were cytotoxic. The tHMSN constructs had excellent biocompatibility and high endocytosis, indicating considerable potential for translation into a treatment for cancer (p 1864, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use tLyp-1 as a targeting moiety for the silica nanoparticles of Williams et al., Turner et al., Secret et al. and Kuttan et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Liu et al. discloses that tLyp-1 can be attached to amino functionalized SMSNs using maleimide or succinimide groups using conjugation chemistry that is known to one skilled in the art. The tLyp-1 peptide targets NRP1 which is involved in angiogenesis and NRP2 which is involved in lymphangiogenesis to deliver the silica nanoparticles and cargo contained therein, such as the model hydrophobic drug and anti-cancer agent doxorubicin to such cells. The person of ordinary skill in the art can select from among targeting agents that are known in the art, such as the tLyp-1 peptide, when preparing a construct based on the desired target for the system. 

Applicants do not present any specific arguments regarding Liu et al. for the Examiner to address herein.

Claim(s) 1, 14, 31, 39, 40 and 44 were rejected under 35 U.S.C. 103 as being unpatentable over Alonso Fernandez et al. (US 2014/0023703, family member of EP 2664324, cited on IDS filed June 8, 2020) in view of Wheatley et al. (US 2008/0247957) further in view of Turner et al. (J Nanomat, 2015) and Secret et al. (Adv Health Mat, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 11, 2022 and those set forth herein.
The oil and cationic surfactant in the core (e.g., ¶ [0080] of Alonso Fernandez et al.) reads on new claim 39. Alonso Fernandez et al. discloses hyaluronic acid (e.g., abstract). The targeting agents such as peptides of Wheatley et al. can be conjugated using carbodiimide and N-hydroxysuccinimide (¶ [0171]), resulting in bonding of the targeting moiety via a linker as required by new claim 44.

Regarding these references, Applicants traverse on the grounds that Alonso Fernandez et al. does not teach or suggest nanoentities that further comprise an antibody entrapped inside the nanoentities. Turner was discussed above and Secret is generally directed to porous silicon nanoparticle and does not teach or suggest an antibody entrapped inside a nanoentity.
These arguments are unpersuasive. The failure of Alonso Fernandez et al. to teach the entrapment of an antibody inside the particles is remedied by the disclosure in Alonso Fernandez et al. that active ingredients that are lipophilic, amphiphilic or hydrophilic and that can be proteins are suitable for encapsulation by the system (¶¶ [0014] and [0033]). Turner and Secret were discussed above and teach the protein active agents include monoclonal antibodies as taught by Turner et al. and that antibodies can also be attached to the surface using linkers for targeting purposes.

Claim(s) 20, 22 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Fernandez et al., Wheatley et al., Turner et al. and Secret et al. as applied to claims 1, 14, 31, 39, 40 and 44 above, and further in view of Zhang et al. (Nano LIFE, 2012).
Please see the April 11, 2022 Office Action, sections 20 and 23 in particular, for the complete discussion of Alonso Fernandez et al., Wheatley et al., Turner et al. and Secret et al.
The use of polysialic acid (PSA) in the polymer shell is not disclosed.
Zhang et al. discloses that the polysaccharide PSA is biodegradable and will not accumulate in the body and cause toxicity, nontoxic, biocompatible and nonimmunogenic (p 2, col 2, ¶ 3). The negatively charged PSA was complexed with TMC (N,N,N-trimethyl chitosan) to prepare nanoparticles (e.g., abstract and section 2.3) and a drug (methotrexate) encapsulated (section 2.4). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use nonimmunogenic and negatively charged PSA in the nanocapsules of Alonso Fernandez et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Alonso Fernandez et al. discloses that negatively charged polymers such as PGA can be used to prepared nanocapsules. Given the similar properties disclosed by Zhang et al. for PSA to those disclosed by Alonso Fernandez et al. for PGA, the person of ordinary skill in the art would reasonable expect that PSA could be used in place of or used in combination with the materials disclosed by Alonso Fernandez et al. as capable of forming nanocapsules that can be loaded with an oil and additional active agents. PGA is a polyamino acid whereas PSA is a polysaccharide and thus would reasonably be expected to degrade at a different rate even though both materials and negatively charged, nonimmunogenic and biodegradable. The person of ordinary skill in the art can select from such polymers that are known in the art when fabricating a nanocapsule for a particular application and there is no evidence of record as to the criticality of the material, e.g., PSA, selected for the polymer coating.

Applicants do not present any specific arguments regarding Zhang et al. for the Examiner to address herein.

Claim(s) 4 – 6, 17, 19, 20 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Fernandez et al., Wheatley et al., Turner et al. and Secret et al. as applied to claims 1, 14, 31, 39, 40 and 44 above, and further in view of Liu et al. (Int J Nanomed, 2015).
Please see the April 11, 2022 Office Action, sections 20 and 23 in particular, for the complete discussion of Alonso Fernandez et al., Wheatley et al., Turner et al. and Secret et al.
The use of tLyp-1 as a targeting moiety is not disclosed.
Liu et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use tLyp-1 as a targeting moiety for the nanocapsules of Alonso Fernandez et al., Wheatley et al., Turner et al. and Secret et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Liu et al. discloses that tLyp-1 can be attached to amino functionalized nanoparticles using maleimide or succinimide groups using conjugation chemistry that is known to one skilled in the art. The tLyp-1 peptide targets NRP1 which is involved in angiogenesis and NRP2 which is involved in lymphangiogenesis to deliver the nanocapsules and cargo contained therein, such as the model hydrophobic drug and anti-cancer agent doxorubicin to such cells. The person of ordinary skill in the art can select from among targeting agents that are known in the art, such as the tLyp-1 peptide, when preparing a construct based on the desired target for the system. 

No additional arguments regarding Alonso Fernandez et al. and Wheatley et al. in combination with Liu et al. were presented for the Examiner to address herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618